Citation Nr: 0702358	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-10  428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis, right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for bilateral hearing loss with a noncompensable 
rating, and granted service connection for osteoarthritis, 
right hand, with a 10 percent disability rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his November travel board hearing, the veteran stated that 
his bilateral hearing loss and osteoarthritis of the right 
hand have both worsened since his last VA examinations in 
November 2004.  

Accordingly, new examinations are necessary to determine 
whether the veteran meets the criteria for increased 
disability ratings.  These matters are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C. for the 
following action: 

1.  Provide the veteran a VA audiological 
examination to assess the current 
severity of his service connected 
bilateral hearing loss.  Audiometric 
testing should be accomplished and 
reported in accordance with 38 C.F.R. 
§ 3.385.  The veteran's claims file and a 
copy of this remand must be provided to 
the examiner in conjunction with the 
examination.

2.  Provide the veteran a VA medical 
examination to determine the current 
severity of his right hand osteoarthritis 
disability.  The examiner should obtain 
any tests or studies deemed necessary and 
conduct an examination of all involved 
joints, documenting any limitation of 
motion, including any limitation of 
motion due to pain.  The veteran's claims 
file and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefits sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


